EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1 and 14 are allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on, is partly withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 1 and 14 are allowable. The election of species requirement between species A and B, as set forth in the Office action mailed on 26 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 26 February 2021 is partially withdrawn. Claim 8, directed to a pouch coupling section, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 11-13 and 20, directed to a pouch coupling ring and ostomy pouch, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8, 11-13 and 20 directed to a species nonelected without traverse. Accordingly, claims 8, 11-13 and 20 have been canceled.

Allowable Claims
Claims 1-7, 14-17 and 19 are allowed.

Reasons for Allowance
Applicant’s arguments filed 25 October 2021 regarding Galindo; Bradley J. (US 20170181885 A1), Praame; Martin et al. (US 20170143535 A1), Matysiak; Lucien (US 5026361 A) and Cowles; Raymond H. (US 2837094) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Galindo, the closest art of record, lacks first and second releasable coupling elements, and at most discloses an integral or solid coupling element (¶ [0028], belt ring element 120).

Also of record, Matysiak discloses first and second coupling elements configured for releasable engagement (col. 2, lines 19-27, two half-rings 1 and 2). However, Matysiak does not appear suitable for modifying an ostomy belt system, and instead describes a device configured to secure a section of colon external to an incision after performing a loop ostomy (col. 2, lines 63-68, once the colon is externalized, the rubber tube which was used for this purpose is replaced by the female tube segment (6) extended by the half-ring 2; col. 3, lines 37-42, the center rod resists the traction of the colon, to the holding of which also participate the two half-rings). Additionally, Matysiak interrupts a central opening with a horizontal rod which supports a segment of colon (col. 2, lines 24-27, The half-ring (1) is extended in its center by a solid tube element (5) to be introduced in the hollow tube element (6) of the corresponding section, extending the half-ring (2) in its center). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Gallo; Kerry R. (US 5626570 A) describes a support belt for securely supporting and covering an ostomy appliance (col. 3, lines 44-51), comprising an ostomy belt having a strip of material (col. 4, lines 35-40, The support belt of the present invention comprises a single length, relatively wide band of elastic belt material 13 for extending completely around the user's waist); and first and second coupling elements configured to engage one another (col. 5, lines 42-45, The right end of the panel 21, as shown in FIG. 2, extends across the opposite end of the belt and is attached to the belt 13 by means of the hooks 28 and eyelets 29 or any other suitable connector means, in a well known manner). However, Gallo lacks a plurality of flexible sections. Instead, Gallo describes a unitary coupling ring consisting of a uniform thickness and single material (col. 4, lines 17-19, The receptor ring 12 includes an annular continuous channel which is sized so as to sealingly receive the male sealing ring 8 on the surface of the disc 1).  

Kristensen; Thomas Kiib et al. (US 20090118687 A1) and Johnsen; Kenneth A. et al. (US 5026360 A) each discloses a split ring coupling element that forms a closed loop having a central opening. However, Kristensen and Johnsen lack a belt coupling element and instead describe rings that fasten independently around an opening of an ostomy pouch. 

Bierman; Steven F. et al. (US 20070068533 A1) discloses an endo-tracheal tube securement system (¶ [0004], [0012], [0089], securement system 100); including first and second coupling elements (¶ [0146] The retainer 602. comprises a first portion 612 and a second portion 614; ¶ [0166] FIGS. 26 and 27 … The first portion 612 comprises an anchor foot 626 (see FIG. 23), a pair of transversely extending parallel flexible prongs 628, 630, and the securing locations 618). However, Bierman is not suitable for connecting to an ostomy pouch, and instead describes a connector configured to hold an endo-tracheal tube (¶ [0146], The channel 616 is configured to receive a portion of the endo-tracheal tube 10 and to retain the tube 10 so as to inhibit movement of the endo-tracheal tube 10 relative to the retainer 602). 

Clemens; Paul J. et al. (US 5320097 A), Andrew; Daniel E. (US 3602227 A), Anderson; Gregor J. M. (US 5026352 A), Andrew; Daniel Edward (US 3760811 A) and Cox; Everard F. (US 4471776 A) each disclose a holder or fastening device for an endotracheal tube, comprising first and second coupling elements. However, none of these references describes a belt coupling element capable of interfacing with an ostomy pouch. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	(571)272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781